Exhibit 10.2
Summary of Board and Committee Compensation
     On November 19, 2009, the Board of Directors of the Company approved cash
director fees, committee member fees and chairperson fees to be paid to
non-management directors of the Company in the 2010 fiscal year beginning with
the January 2010 meetings. Director fees, committee fees and chairperson fees
are only paid to non-management directors as summarized below:
Each non-management director will receive a director fee of $15,000 per Board
meeting attended in person or by tele-conference, paid quarterly and not to
exceed $60,000 per year.
Each non-management director who serves on a committee of the Board of Directors
will receive a fee of $1,250 per committee meeting attended in person or by
tele-conference, paid quarterly and not to exceed $5,000 per year.
Each non-management director who serves as the chairperson of a committee of the
Board of Directors shall receive a fee of $625 per committee meeting attended in
person or by tele-conference, paid quarterly and not to exceed $2,500 per year.

 